Citation Nr: 1331431	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  12-17 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to June 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

In July 2013 the Veteran requested that his case be advanced on the docket due to the Veteran being unemployed and homeless.  Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  38 U.S.C. § 7107(a) and 38 C.F.R. § 20.900(c).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  An appeal may also be advanced if the case involves interpretation of a question of law of widespread application affecting other claims.  The Board finds there is sufficient cause in this case due to severe financial hardship, and the motion to advance the case on the docket is granted.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In this case, the Veteran has argued essentially that he cannot work solely on account of his service connected PTSD.  As such, an inferred claim for a TDIU has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  

Based on a review of the file, there are VA treatment records that have not been obtained.  

In his claim, the Veteran reported he has been treated for his PTSD at the Vet Center in Grand Rapids, Michigan since 2006.  The Veteran's July 2006 intake assessment at the Vet Center is of record, but no other treatment records from the Vet Center are in evidence.

In August 2011 the Veteran was afforded a VA examination at which the examiner noted the existence of treatment records at the Clare Community-Based Outreach Clinic and the Saginaw VA Medical Center.  It does not appear any attempt has been made to obtain those records.

The Veteran's VA treatment records must be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  Therefore, all relevant VA records should be obtained and associated with the claims file.

Additionally, the Veteran has essentially argued that he cannot work solely on account of his service connected PTSD.  As such, an inferred claim for a TDIU has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  






Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain the Veteran's treatment records from the Grand Rapids Vet Center, Clare Community-Based Outreach Clinic, and Saginaw VA Medical Center.  All efforts to obtain the records should be fully documented, and a negative response should be provided if the records are not available.

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence obtained since the September 2011 Statement of the Case, including adjudicating whether a TDIU is warranted based solely on the Veteran's PTSD.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


